OPINION — AG — 72 O.S. 1961 48 [72-48] ARE APPLICABLE TO: (1) UNCLASSIFIED EMPLOYEES OF THE STATE HIGHWAY WITHIN THE MEANING OF 74 O.S. 1961 803 [74-803] SAME BEING A PART OF 74 O.S. 1961 801-839 [74-801] — [74-839] ENACTED IN 1959, USUALLY REFERRED TO AS THE MERIT SYSTEM ACT. (2) CLASSIFIED EMPLOYEES OF THE STATE HIGHWAY DEPARTMENT WITHIN THE MEANING OF SAID MERIT SYSTEM ACT, WHO HAVE EITHER ACQUIRED OR NOT ACQUIRED "PERMANENT STATUS" SAID DEPARTMENT AS PROVIDED IN SAID ACT. CITE: 72 O.S. 1961 48 [72-48] (FRED HANSEN)